Citation Nr: 0521643	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD with an initial 
evaluation of 30 percent disabling effective June 21, 2002.


FINDING OF FACT

The veteran's service-connected PTSD has not been manifested 
by more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks for the 
entire period under consideration.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment records dated March to June 2002 show 
that in March 2002 the veteran's affect and mood were 
somewhat anxious.  It was noted that the veteran's current 
stressor was his wife's illness.  She received dialysis 3 
times per week.  It was noted that the veteran was employed 
fulltime as a custodian.  The veteran reported that he had 
been in counseling for short-term therapy for depression over 
the years.  He reported drinking two bears three times a 
week.  

In May 2002, the veteran reported problems with his memory.  
He indicated a number of symptoms with onset of about same 
time period such as hair loss on his head and other 
extremities; weight loss of 50 pounds or more; incontinence 
episodes; increased fear and jumpiness; decreased ambition; 
use of obscene language and a temper, which he stated was out 
of character for him; and teeth loss over the past year 
requiring an upper plate.  In addition, he indicated that he 
had been spending time in a particular bar once a week, maybe 
twice.  He reported that he had a drinking problem upon 
returning from the service and had always been a social 
drinker.  The veteran reported nightmares and fatigue.  

In a May 2002 psychosocial interview, the veteran reported 
that his wife had a history of congestive heart failure, was 
currently disabled and had end-stage renal disease, receiving 
dialysis approximately three times a week.  He worked third 
shift in order to help facilitate his wife to attend her 
appointments.  The veteran indicated that he was employed by 
Mosler Safe Company for approximately 25 years and at the age 
of 65 would be receiving a pension from the company.  He 
reported that for two to three years beginning in 1990, he 
worked a variety of jobs after the safe company closed.  The 
veteran reported that in his current position, he was 
concerned about his level of irritability and managing stress 
and how that might impact his job.  He reported that he was 
hyper alert and was concerned he may over react if he was 
startled.  

The veteran reported he frequently drank to the point of 
intoxication and had difficulty stopping once he started when 
on his golf outings.  He stated that he slept in a reclining 
chair only for a short time.  He reported difficulty with 
concentration and depressive symptoms.  He reported that his 
previous therapist thought he married two Asian women as a 
result of survivor guilt.  The veteran was assessed a GAF 
score of 59.

In June 2002 the veteran endorsed PTSD symptoms of 
nightmares, seeing his grandchildren's faces telling him to 
not to mess up with the grave, jumpiness, and anger 
difficulties.  It as noted that the veteran also had 
depressive symptomatology presented by a lack of motivation, 
decreased enthusiasm, and lack of enjoyment.  It was noted 
that he had no suicidal or homicidal ideation.  The veteran 
was tried on Prozac for his lack for adjustment to his wife's 
illness, and he found it to be very helpful but it was 
discontinued because it mad him numb and it was expensive to 
buy.  The veteran indicated that he was drinking to fall 
asleep and also to monitor his traumatic experiences.  He 
indicated that he had a job for twenty-five years and then 
they went out of business.  For the first few weeks, he 
indicated that he had been feeling down and discouraged, 
angry most of the time, losing his temper very easily 
especially towards his grandchildren, feeling that he was 
very easily provoked and he forgot things easily.  The 
veteran indicated that he tended to isolate himself.  He was 
also very worried about his financial status.  

It was noted that the veteran had no previous history of 
admission to psychiatric hospital or psychiatric treatment; 
but he had seen a family counselor for his first divorce, 
which convinced him that the reason he got married from an 
oriental person because of his willingness to pay for the 
committed acts in Vietnam.  

The examination showed the veteran to be sitting in a chair, 
spoken with fair tone and volume.  He described judgment as 
okay, he denied any suicidal or homicidal ideation, he 
exhibited fair cognition, but his abilities were still 
distorted, and he had fair fund of knowledge and fair 
intelligence going by his ability to give a coherent history.  
The diagnosis was PTSD with a Global Assessment of 
Functioning (GAF) score of 60.

At his VA PTSD examination, it was reported that the veteran 
had a history of alcohol abuse.  The veteran reported that he 
had been married twice; both times to oriental women.  He 
indicated that a psychiatrist once suggested that this was 
significant.  His second wife has a history of congestive 
heart failure and also end-stage renal disease that required 
dialysis three times per week.  

In terms of occupational history, it was noted that the 
Mosler Safe Company employed the veteran for approximately 25 
years and supervised 30 employees.  He worked for a year and 
a half for Value City but was demoted after refusing to 
relocate.  He currently worked for the Fairfield Schools as a 
maintenance worker and had been there approximately five 
years.  He indicated that he was not happy at his job.  
First, he saw this job as a low point in his working career 
and second, he reported that he found it stressful to work at 
night as he tended to become hyper alert and was concerned he 
might overreact if startled.  In terms of leisure activities, 
the veteran enjoyed golf, bowling, and family activities.

In terms of substance abuse, the veteran reported he smoked 
marijuana in Vietnam but had since given it up; however, he 
continued to drink to the point of intoxication at least one 
day a week.  The veteran reported traumatic situations, which 
took place while in Vietnam.  The examiner indicated that in 
terms of overall level of traumatic stress exposure, he would 
rate the level extremely high.  

The veteran reported that when he came back from Vietnam he 
experienced nightmares, seeing his grandchildren's faces 
telling him not to mess with the graves.  His sleep 
disturbances reportedly included screaming and the veteran 
stated his first wife complained of not being able to sleep 
because of the screaming.  The veteran also reported being 
hyper vigilant to the point of carrying some sort of weapon.  
To this day, he reported carrying a penknife for protection 
and tended to see faces looking in the windows of the school 
at night.  The veteran reported night sweats and also 
episodes of fright that was suggestive of panic attacks.  It 
was noted that the veteran's drinking seemed related to his 
Vietnam experience as the veteran seemed to have been using 
alcohol to soothe his nerves and also as a temporary escape.  
It was noted that alcohol might have contributed towards the 
breakup of his first marriage.  The veteran indicated that he 
drank in an attempt to get to sleep.  He apparently continued 
to drink even though he had been told alcohol might have been 
the cause of his gastric ulcers and might also exacerbate his 
condition.

The veteran also reported feeling jumpy and having problems 
with anger control.  He reported decreased enthusiasm and a 
degree of anhedonia.  It was noted that the veteran seemed to 
have used alcohol to overcome his anhedonia.  The examiner 
noted that the veteran appeared to have been fairly 
successful for much of his post-war career with the possible 
exception of the last five years.  There was no history of 
suicide attempts or assaults noted.  The veteran denied any 
legal problems.  There was no history of psychiatric 
hospitalizations.  The examiner indicated that the veteran 
apparently saw his primary care physician after developing 
symptoms of anxiety and depression related to his concerns 
over his wife's medical condition.  The physician prescribed 
Prozac but although it reportedly helped, the veteran's 
spouse reported that the medication made him numb and was now 
taking Zoloft.

The examination showed the veteran arrived to the examination 
in clean neat sports clothes and wore a cap with a combat 
infantryman badge sewn on the front.  The examiner noted no 
abnormalities of speech, gait, or posture.  Eye contact was 
good and he was fully oriented to time, place, person, and 
the purpose of the appointment.  He seemed reserved but 
congenial.  In fact, the examiner indicated that the veteran 
was quite sociable and pleasant to interview.

The veteran's mood was neutral to warm, and affect was mood 
congruent.  Speech was coherent and logical.  Eye contact was 
appropriate and voice was well modulated.  Immediate 
attention seemed within normal limits as the veteran could 
recall up to 8 digits in their order of presentation.  His 
concentration also seemed within normal limits as he had no 
difficulties counting forwards by serial three's or recalling 
up to 7 digits in the reverse order of presentation.

Thought processes appeared essentially within normal limits 
and there was no evidence of delusions, hallucinations, or 
illusions.  Speech was logical, linear, and goal-directed.  
There was no ritualistic behavior reported or observed.  His 
description of experiencing episodes of fright was suggestive 
of a panic attack.  There was a positive history of past and 
current substance abuse that seemed related to the veteran's 
Vietnam experiences.  Sleep was reportedly bad and appetite 
reportedly improved since recent operation for kidney cyst.  

It was noted that the veteran's chief complaint seemed 
centered around sleep disturbance, nightmares, and feeling 
tense and apprehensive.  Of his chronic sleep disturbance, 
the veteran stated, "My mind doesn't rest; I'm just as tired 
when I get up as when I went to bed."  His main trouble 
seemed to be difficulties staying asleep.  He noted 
experiencing sweating and that his legs jerked.

He reported that in his nightmares he saw faces of his own 
grandchildren in place of the Vietnamese children he 
encountered at the garbage dump during a rocket attack.  
Other PTSD symptoms reported included feeling jumpy and 
having a quick and ready anger.  He also noted he startled 
easily such that people have learned not to sneak up on him.  
He stated his wife knows better than to try to wake him up by 
touching him if he was sleeping.  He also stated that he 
became easily upset if he heard loud noises.  He further 
reported giving up hunting.  The veteran reported loss of 
pleasure and some inhibition in terms of having loving 
feelings.  He reported some feelings of sadness, and 
depression that seemed linked to his war experiences.  The 
examiner noted a possible related symptom was the veteran's 
complaint of fatigue.  He also complained of memory problems 
of a recent onset.

It was noted that the clinical interview and review of 
records indicated that the veteran clearly met the DSM-IV 
criteria for a PTSD diagnosis.  He appeared to have suffered 
flashbacks, hyper arousal, and physical upset over these 
memories that he had attempted to avoid; out bursts of anger, 
as well as anxiety and depression.  The examiner indicated 
that while the veteran had managed to hold down jobs, there 
had been some reported difficulties and, moreover, his career 
appeared to have spiraled down over time.  

The examiner indicated that the veteran's symptoms appeared 
to have been long standing but might have become more acute 
with his wife's health crisis and loss of self esteem 
stemming from career setbacks.  The veteran was assigned a 
GAF score of 60.  

VA outpatient treatment records dated March to August 2003 
noted in March 2003 that the veteran endorsed PTSD symptoms 
presented by nightmares, seeing his grandchildren's faces 
telling him to not mess up with the grave, jumpiness, and 
anger difficulties.  He had also depressive symptomatology 
presented by a lack of motivation, decreased enthusiasm, and 
lack of enjoyment.  He had no suicidal or homicidal ideation.  
The veteran was married to his second wife, who happened to 
be oriental as the previous wife.  He indicated that he was 
in family counseling for the first marriage and it was 
explained to him that he was being attracted to Orientals 
because of his guilt of the things that happened in Vietnam.  
It was noted that the veteran's wife had complicative heart 
condition and renal failure and was supporting her with the 
dialysis, Tuesdays and Thursdays.  He reported he was tried 
on Prozac for his lack of adjustment to his wife's illness, 
and he found it very helpful but it was discontinued because 
it made him numb and was expensive to buy.

It was noted that the veteran had a good supportive family, 
presented by his grandchildren, he was motivated to work on 
his problems, and he recognized that the anger and depression 
were main ones.  The veteran reported that he had stopped 
drinking and needed only PTSD treatment.  The veteran found 
Zoloft to be helpful.

The veteran described his judgment as okay, he denied any 
suicidal or homicidal ideation, and exhibited anxious and 
depressed affect.  He exhibited fair cognition but these 
abilities were still distorted and he had fair fund of 
knowledge and fair intelligence going by his ability to give 
a coherent history.  The veteran was assessed a GAF score of 
60.

Later in March 2003, it was noted that the veteran was phoned 
to see if he was interested in the PTSD outpatient treatment 
program.  The veteran reported that there was some confusion 
about his drinking.  The veteran noted that he did not feel 
that the doctor that he saw understood about his drinking.  
Furthermore, the veteran indicated he wanted to be treated 
for PTSD but did not feel that he really had a drinking 
problem.  It was noted that the veteran's information 
relative to his drinking was somewhat conflicted.  Initially, 
he reported that he used to drink alcohol.  Next it was noted 
that he did not drink to excess and finally it was noted that 
his alcohol use was influenced by several factors: 1) the 
veteran reported that he was going off work for 6 to 7 weeks, 
2) he noted that he thought that he was going to die because 
of his medical condition and 3) the veteran shared that he 
had started hanging with some old drinking buddies.  The 
veteran reported that he had a medical procedure in August 
2002 in which a cyst the size of two large grapefruits was 
removed from his kidney.  The veteran identified several 
symptoms related to PTSD among them were: trouble sleeping; 
flashbacks; trouble concentrating; difficulty completing 
multi-tasked assignments; nightmares, paranoia; fear of being 
attacked; hypervidulance; depression; and missing work.  The 
veteran reported that the media coverage of the Iraq war had 
increased his flashbacks and inability to sleep.  The veteran 
also noted that he was having a hard time at work because he 
could not follow through with assignments.  The veteran 
reported that although he was interested in treatment, his 
wife was presently receiving kidney dialysis 3 times weekly 
and this might interfere with his PTSD treatment times.  

The examiner noted that the veteran appeared to be minimizing 
his substance abuse and seemed to be aware of his PTSD 
related symptoms and his need for treatment.  It was noted 
that the veteran appeared to be struggling with a number of 
life stressors.  The veteran appeared to be committed to 
caretaking for his wife.

At his February 2004 Board videoconference hearing, the 
veteran testified that he was getting treatment from his 
private physician for his PTSD and had been prescribed 
Zoloft.  He indicated that he was a custodian at the 
Fairfield City School system and worked the nightshift.  He 
testified that he worked the night shift so he would not have 
to interface with people.  The veteran indicated that he had 
lost time from work due to his PTSD.  The veteran indicated 
that he tried to get into the PTSD program on an outpatient 
program and was told that he had a problem with alcohol and 
the veteran disputed this saying that he did not drink.  The 
veteran reported having panic attacks three to four times a 
week.  He indicated that the young people set traps for him 
when working at night to scare him and make him mad and this 
causes panic.  The veteran also testified that he isolated 
himself.  The veteran stated that when his wife went in for 
dialysis he went home and went into his bedroom and turned 
off the lights.  The veteran reported having flashbacks 
thinking of the Iraq war and thought of ambushes all the time 
in Vietnam.  The veteran related a story when he was in 
Vietnam they came across a graveyard and they started digging 
the graves up looking for maps and souvenirs.  

The veteran testified that he belonged to all veterans' 
organizations but rarely attended any of their functions.  
The veteran reported suicidal thoughts approximately every 
month.  The veteran also indicated that he was easily 
startled and reported that he could not remember anything.  
He also reported that he had difficulty understanding complex 
commands.  He indicated that he had nightmares accompanied by 
night sweats.

At his August 2004 VA examination, the veteran reported that 
his psychiatric care began in 1973 when he saw a marriage 
counselor who told him he had guilt about the war.  He 
indicated that he had not had any inpatient treatment since 
his last evaluation.  The veteran stated that his wife was on 
dialysis Monday, Wednesday, and Friday and required 
transportation, which he provided; therefore it was noted 
that he limited his availability in terms of treatment follow 
up.  He indicated that he had a disagreement with a clinician 
at the Ft. Thomas VA facility and he sated he was told that 
he was in denial about his level of alcohol use.  He reported 
that he tried to follow up in outpatient but was told that 
until he was released from the Ft. Thomas Program he could 
not go to another treatment program within the Cincinnati VA 
system.  The veteran was prescribed Zoloft by way of his 
primary physician at the rate of 50 mg a day.  He stated that 
he had remission from his symptoms in controlled situations.  
For example when he plays 9 holes of golf about every week 
end he reported "but then there is nothing else fun after 
that."  He reported that the Zoloft was helpful in terms of 
it kept him more even keeled than what the Prozac did but he 
reported the side effects he noticed with this medicine were 
it gave him an appetite and diarrhea.  

In terms of current subjective complaints, he stated that he 
wanted to run away from everything.  He got angry and did not 
hold the compassion for things that he did, even people.  The 
veteran reported that he worked the third shift at his place 
of work.  The veteran reported that he worked for Mosler Safe 
and was a director for about 1000 employees.  He noted that 
this company went through a leverage buy out and there was a 
reduction and he was given a new job.  He stated he was a 
people person and did not enjoy the job that he was given and 
then when problems arose he was asked for his advise and 
eventually left because he felt uncomfortable making 
decisions in areas that he did not have current information.  

The veteran reported that he believed that over the last year 
at work, he had missed one month in total secondary to his 
psychiatric symptoms.  He stated "it just really hit me 
hard.  I get like a caged animal.  I check the perimeter."  
He stated that he felt safer in the area he was now 
responsible for cleaning because there were no windows.  He 
continued to get along good with his wife and indicated that 
he felt sorry for her and did not want her to die.  The 
veteran indicated that he had a 36-year-old son that he got 
along great with and was very proud of him.  He also 
indicated that he had a 26-year-old stepdaughter and their 
relationship was beautiful.  The veteran indicated that he 
did have friends, but not as many as he used to.  He reported 
that he went golfing one night a week and also enjoyed time 
with his grandchildren and watching them play sports.  

Regarding his history of substance abuse, he began smoking 
cigarettes when he was 15 and continued to smoke one pack of 
cigarettes a day.  He began using alcohol when he was 17 and 
when drinking at his heaviest he stated that the best he 
could review the amount was until he got drunk.  He stated 
that he never drank at home as he was ashamed to drink at 
home.  He now indicated that he had at most one to two drinks 
a week.  The veteran indicated that the only time that he 
used illicit substances was that he used Marijuana while he 
was in the Army and he used this on a daily basis.  He denied 
any history of IV drug use.

The veteran reported having a cyst removed from his liver in 
August 2002 and had a hernia repair 8 years ago.  He reported 
no recent violent behavior but had threatened various people.  
The veteran denied any history of suicide attempt.

The examination showed the veteran to be well kept and was 
very pleasant throughout the evaluation.  He was casually 
dressed and was not wearing any military apparel.  His 
thoughts were goal directed and he did not endorse delusions 
or hallucinations.  His eye contact was good and denied 
suicidal or homicidal ideation but stated when he was very 
down he thought he was worth more dead than alive to his 
family.  He was able to maintain his own activities of daily 
living as well as assist his wife and his brother in their 
activities of daily living.  He was oriented to person, 
place, and time.  His memory was intact in all spheres.  He 
did not endorse obsessive thinking or ritualistic behavior.  
His speech was of normal cadence and volume.  The veteran did 
not endorse specific panic attacks, but described himself as 
cautious if he was in an unfamiliar area.  He stated, "I'm 
careful with the kind of people I'm around."  The veteran 
did endorse periods of depression and stated, "about half of 
the time I'm out of character and I get that woe is me 
feeling."  He stated that the longest that this last was a 
couple of hours.  The veteran indicated that he did have 
difficulty with his sleep, but would take a nap most days, 
and reported "Zoloft will keep you in slow gear."  He did 
not endorse symptoms consistent with mania, but did endorse a 
history of gambling, but not to the point that it lead to 
financial difficulty for his family, but he stated that here 
was some degree of concern that it might be getting out of 
hand.  He stated that he had not gambled recently.

He indicated that he avoided conversations associated with 
his military experience.  It was noted that the veteran did 
endorse a decreased interest in significant activities.  He 
stated that he felt close to his father, his wife, his 
children, and his family in general.  He did not display a 
restricted range of affect; in fact he was quite bright at 
appropriate times and was spontaneous without being 
intrusive.  He was hopeful of the future and stated that he 
hoped to spend more time with his grandchildren and 
eventually obtain his pension from American Standard (the 
company that bought Mosler).

In terms of arousal criteria he stated he had notable 
difficulty with his sleep and on average was up about six 
times per night and slept in total four to five hours per 
night.  During the day he also stated he would cat nap as 
well.  He stated there was periods when he would cat nap more 
so than sleep at night and then he would sleep excessively 
for a few days.  He also endorsed irritability.  He endorsed 
difficulty with concentration stating, "I just dummied up."  
He stated that previously he wrote letters very well, now he 
cannot even write a note.  He endorsed hyper vigilance.  He 
also endorsed hyper vigilance and an exaggerated startle 
response and for example stated that he had a notable 
reaction to sirens on radio or the television or loud noises, 
which he was not expecting.  

The diagnoses included PTSD, alcohol dependence in remission, 
cannabis abuse in remission, and life circumstance.  The Axis 
IV diagnosis noted the veteran being unhappy with his work 
status and being concerned about the health of his wife and 
the health of his brother.  The veteran was assessed a GAF 
score of 55 to 60.  It as noted that this was meant to 
reflect that there was no significant change in comparison to 
the evaluation performed in September 2002.  The examiner 
noted that the veteran's symptomatology and description was 
very consistent with the information within the evaluation.  
The evaluation in September 2002 assessed an evaluation of 
60.  The examiner indicated that the veteran did indicate 
that at this point he was significantly concerned about the 
health and welfare of his wife and the health of his brother 
as well as the mentioned thoughts about his downward spiral 
and his employment status (these concerns were reflected via 
the diagnosis of Life Circumstance).  

The examiner again noted that the symptomatology of PTSD was 
without significant change in comparison to the information 
that was provided during the September 2002 examination.  The 
examiner did note that in the veteran's hearing in February 
2004, he endorsed panic attacks.  The examiner indicated that 
during his examination, the veteran did not endorse panic 
attacks, but instead endorsed feeling cautious.  The 
description during the hearing indicated a rather than 
described panic attacks, there was a description of a hyper 
startle response which was endorsed during this evaluation.  
The described being jumpy and jerky.  Again, this examiner 
noted that the veteran did not endorse symptomatology 
consistent with panic attacks.  The veteran was able to go to 
work, although he did state that he missed one month in the 
last year based on psychiatric symptomatology; however, he 
was also able to take his wife to dialysis three times a week 
and also was able to assist his brother, apparently on an 
almost daily basis to some degree.  The veteran stated that 
he no longer used alcohol to a significant level, accepting 
this as true, the examiner noted that the diagnosis of 
alcohol dependence was shown to be in remission.  The 
examiner indicated that the veteran's PTSD symptomatology 
would be expected to have a mild to at most moderate impact 
on his social and occupational functioning.  The examiner 
noted that during the examination the veteran was very 
pleasant, his thoughts were goal directed, and he did not 
endorse suicidal or homicidal ideation.  His speech was of 
normal cadence and volume.  He did not endorse psychotic 
features and he was relatively hopeful of the future.  The 
veteran, again, was encouraged to attempt to arrange for 
follow up and the veteran, again, did indicate that he was 
familiar with the contact person regarding this issue.

The veteran was seen by another VA physician (a board of two 
examiner's opinion) in August 2004.  It was noted that the 
veteran's claims file was reviewed prior to the evaluation.  
It was also noted that the examination conducted by the above 
mentioned August 2004 VA examiner was also reviewed.  The 
examiner noted that the diagnoses for this examination were 
consistent with the above examination: Axis I PTSD, alcohol 
dependence, in remission by history, cannabis abuse, in 
remission, and life circumstance.  Axis IV: psychosocial and 
environmental stressors were moderate to severe due to the 
veteran's wife's chronic renal condition requiring dialysis, 
being unhappy with his job, and also taking care of the 
health of his brother.  Axis V: GAF score of 55 to 60.  

It was noted that the veteran's work efficiency and ability 
were affected mainly by his complaints of memory of 
activities or duties to perform outside of the routine on his 
cleaning and custodial work.  He also complained of "a 
scared feeling of being watched by someone on the outside" 
that led to "checking the perimeter."  He had 
"irritability" that might stem from PTSD and it might also 
have roots in (and was documented in several notes) his 
dealing with his wife's renal failure and three times a week 
dialysis.  

The examiner noted that major dysfunctional symptoms or signs 
were not detected during this examination such as frequent 
panic attacks, disruption of thought process, major mood 
symptoms, violence or irrational thoughts.  The veteran 
stated that he had been off of the Zoloft, which was used to 
treat depressive symptoms for approximately one month.  He 
reported that it helped his disposition and that he needed to 
return to his primary care physician to re-start this 
medication.

The examiner noted that the GAF score of 55 to 60 was a 
reasonable score and it was consistent with previous 
examinations or previous compensation and pension 
examinations dating September 2002 and August 2004 as well as 
a psychosocial functioning evaluation in May 2002.

An October 2004 VA Mental Health intake consultation noted 
that the veteran presented for evaluation and treatment of 
PTSD and major depression.  The veteran reported longstanding 
PTSD symptoms since his return from Vietnam, which included 
nightmares, intrusive thoughts, and hyper arousal.  During 
the last four years, the veteran had been working the 3rd 
shift as a school custodian, which provided him with needed 
benefits to help him care for his wife who suffered from 
kidney disease and required dialysis three times a week.  In 
the last four years, the veteran reported that his symptoms 
had worsened and reported a change in his nightmares in that 
they now included the faces of loved ones, which he found 
much more upsetting.  Additionally, the veteran felt 
depressed and physically exhausted as well as an absence of 
enjoyable activities in his life.  He also reported feeling 
agitated and became angry with co-workers, which has led to 
strained relationships at work.

The veteran also appeared to be worried about providing care 
for his wife.  He felt overwhelmed with the financial and 
emotional stress involved in her care and appeared to have no 
identifiable healthy tension reduction mechanisms available 
to him.  He reported a history of alcohol abuse but 
vehemently denied that it was a problem and currently 
reported the consumption of 1 to 3 beers on infrequent 
occasions.  He reported that he was drinking alcohol at 
greater volumes more frequently several years ago due to a 
medical condition that had since been corrected.  By his 
report he had a fluid build up that was pressing against his 
stomach making it difficult for him to eat solid food.  The 
veteran was seeking treatment for his and depression.

The examination showed that the veteran was casually dressed, 
cooperative in the interview; alert, and oriented times 4.  
His mood was anxious and depressed.  His affect was congruent 
with this.  His motor activity, speech rate, and volume were 
essentially normal.  His verbal communication was coherent 
and his thinking was logical and goal directed.  The content 
of his thinking was problem focused and essentially normal.  
There was no evidence of overt or latent thought disorder.  
No delusions or hallucinations were evident.  His 
intelligence was estimated as average based on sentence 
structure and content.  The veteran denied homicidal 
thoughts.  He reported some passively suicidal thoughts in 
the form of believing he would be worth more dead than alive 
but did not contemplate committing suicide.  

The diagnoses were PTSD, major depressive disorder recurrent 
and Axis IV was stress related to his wife's illness; 
insufficient funds.  The veteran was assessed a GAF score of 
55.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letters dated July 2002 and July 2004 the RO notified 
the appellant of the information and evidence not of record 
that is needed, the information and evidence that the VA will 
seek to provide, the information and evidence the appellant 
must provide, and requested any additional evidence the 
appellant has that pertained to the claim.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The July 2002 letter indicated that the RO had 
received the veteran's claim for entitlement to service 
connection for PTSD.  The letter informed the appellant of 
what the evidence must show to establish entitlement to the 
benefit he wanted.  In the July 2004 letter the veteran was 
informed of what the evidence must show to establish 
entitlement to an increased evaluation for PTSD.  

The July 2002 letter informed the appellant that he had 30 
days and the July 2004 letter informed him that he had 60 
days to submit information.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that she should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the July 2002 letter was sent, the veteran was afforded 
a VA examination.  A rating decision was issued in October 
2002 granting service connection for PTSD and assigning a 30 
percent evaluation.  After the veteran claimed entitlement to 
an initial evaluation greater than 30 percent a statement of 
the case was issued in June 2003.  Additional VA treatment 
records were added to the file.  The veteran was afforded a 
Board videoconference hearing in February 2004, and the 
veteran was afforded two VA examinations in August 2004.  A 
supplemental statement of the case was issued in April 2005.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran contends that his PTSD is more severe than 
contemplated by the ratings assigned.  The veteran's claim 
for a higher evaluation for his service connected PTSD is an 
original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 30 percent for the 
veteran's PTSD is not warranted.  The relevant medical 
evidence reveals that the veteran's GAF score has been 
assessed as 55 to 60 from the period 2002 to 2004.  According 
to the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (hereinafter "DSM- IV"), Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM- IV].  A 51-60 score indicates "moderate 
symptoms . . . OR any moderate difficulty in social, 
occupational, or school functioning . . . ."a GAF of 51-60 
indicates "[m]oderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."

Medical examinations have consistently shown the veteran to 
be oriented to person place and time; friendly; cooperative; 
memory intact; no obsessive thinking or ritualistic behavior; 
with congruent affect; thought processes were logical and 
goal oriented; his mood was anxious and depressed; he did not 
experience delusions or hallucinations; the veteran was 
capable of adequate personal hygiene; he endorsed anger; and 
the veteran could maintain personal relationships; with no 
abnormal behaviors.  In addition, the veteran had never been 
hospitalized for psychiatric treatment.  In VA examinations 
the veteran indicated that he got along well with his 36-
year-old son.  He also indicated that he had a 26-year-old 
stepdaughter and their relationship was beautiful.  The 
veteran indicated that he did have friends, but not as many 
as he used to.  He reported that he went golfing one night a 
week and also enjoyed time with his grandchildren and 
watching them play sports.  

Although the veteran testified at his February 2004 Board 
videoconference hearing that he isolated himself and could 
not remember anything; the veteran was able to go to work, 
take his wife to dialysis three times a week, and assist his 
brother, apparently on an almost daily basis to some degree.  
The veteran was also able to golf once a week and his 
examinations have shown that his memory was grossly intact.

The veteran had also indicated in his hearing that he had 
panic attacks; however, the examiner at the August 2004 VA 
examination indicated that the veteran did not endorse panic 
attacks but did endorse feeling cautious.  The examiner also 
noted that the description during the hearing indicated 
rather than describing panic attacks there was a description 
of a hyper startle response, which was endorsed during the 
examination.

The medical evidence of record does not show most of the 
symptoms associated with the next highest (50 percent) 
rating.  That is, the psychiatric examinations did not show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory, 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, which would warrant a 50 percent evaluation 
under Diagnostic Code 9411.

It is acknowledged that the veteran's PTSD remains 
symptomatic and productive of impairment.  While the record 
in this case shows symptoms consistent with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, it does not reveal psychiatric symptomatology 
indicative of occupational and social impairment with reduced 
reliability and productivity to warrant a 50 percent 
evaluation.  Therefore, the veteran's claim of entitlement to 
an evaluation in excess of 30 percent for PTSD is denied.


ORDER

Entitlement to an initial evaluation greater than 30 percent 
for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


